Citation Nr: 1131728	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-32 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than August 8, 2005, for the grant of service connection for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from March 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  In pertinent part, the May 2006 rating decision denied the Veteran's claim seeking an earlier effective date for service connection for his service-connected Type II diabetes mellitus.

The Board remanded this claim in December 2009.  At that time the Board noted that in his October 2009 VA Form 9 (substantive appeal) the Veteran raised the issue of clear and unmistakable error (CUE) in the RO's December 2002 rating decision, which denied service connection for diabetes mellitus.  The Board found that the raised CUE issue was "inextricably intertwined" with the issue now before the Board on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the Board determined in December 2009 that appellate consideration of the issue of entitlement to an effective date earlier than April 8, 2005, for the grant of service connection for Type II diabetes mellitus must be deferred pending RO adjudication of the CUE claim.  This, noted the Board, was to avoid piecemeal adjudication of claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The Board also observes that in December 2009 the issue of entitlement to service connection for hypertension, claimed as secondary to service-connected Type II diabetes mellitus, post traumatic stress disorder (PTSD), anxiety disorder, and/or asbestosis was remanded for further development of the evidence.  Subsequently, in a December 2010 rating decision the Appeals Management Center (AMC), in Washington, DC, granted service connection for hypertension.  This issue, therefore, is no longer before the Board for appellate adjudication.  

The issue of whether the December 30, 2002, rating decision which denied the Veteran's claim of entitlement to service connection for diabetes mellitus contained clear and unmistakable error being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated in the Introduction, this matter was remanded in December 2009.  Unfortunately, some of the ordered development remains to be sufficiently completed.  Accordingly, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As also noted in the Introduction, in a VA Form 9 submitted by the Veteran in October 2009, he raised the issue of clear and unmistakable error (CUE) in the RO's December 2002 rating decision, which denied service connection for diabetes mellitus.  The Board found that the raised CUE issue was "inextricably intertwined" with the issue now before the Board on appeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the Board determined in December 2009 that appellate consideration of the issue of entitlement to an effective date earlier than April 8, 2005, for the grant of service connection for Type II diabetes mellitus must be deferred pending adjudication by the RO of the CUE claim.

As such, the Board's December 2009 remand directed, inter alia, that the following be completed:

4.  The RO should adjudicate the issue of whether the December 30, 2002, rating decision which denied the Veteran's claim of entitlement to service connection for diabetes mellitus contained clear and unmistakable error.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  This issue should not be referred to the Board for appellate consideration unless, following receipt of a timely notice of disagreement and issuance of a statement of the case (SOC), a timely substantive appeal is received.

5.  Thereafter, the RO should readjudicate the issues of entitlement to service connection for hypertension and entitlement to an effective date earlier than April 8, 2005, for the grant of service connection for Type II diabetes mellitus.  If any benefit sought remains denied, a supplemental SOC (SSOC) should be issued and the appellant should be afforded the appropriate period to respond.  Thereafter, the issue should be returned to the Board for appropriate action.

The AMC, in a December 2010 SSOC, readjudicated the issue of entitlement to an effective date earlier than April 8, 2005, for the grant of service connection for Type II diabetes mellitus.  The AMC also, in a December 2010 rating decision, readjudicated the issue of entitlement to service connection for hypertension.  Unfortunately, neither the RO (as directed by the Board's December 2009 remand) nor the AMC is shown to have adjudicated - as ordered by the Board's December 2009 remand --  the issue of whether the December 30, 2002, rating decision which denied the Veteran's claim of entitlement to service connection for diabetes mellitus contained clear and unmistakable error.  As this matter is "inextricably intertwined" with the issue now perfected for appeal, the adjudicatory action requested by the Board in its December 2009 must take place.  Stegall.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should adjudicate the issue of whether the December 30, 2002, rating decision which denied the Veteran's claim of entitlement to service connection for diabetes mellitus contained clear and unmistakable error.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  This issue should not be referred to the Board for appellate consideration unless, following receipt of a timely notice of disagreement and issuance of a statement of the case (SOC), a timely substantive appeal is received.

2.  Thereafter, and only after the ordered development set out above in 1. is addressed, the RO should readjudicate the issue of entitlement to an effective date earlier than April 8, 2005, for the grant of service connection for Type II diabetes mellitus.  If any benefit sought remains denied, a SSOC should be issued and the appellant should be afforded the appropriate period to respond.  Thereafter, the issue should be returned to the Board for appropriate action.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



